Title: From James Madison to Peder Blicherolsen, 23 April 1802
From: Madison, James
To: Blicherolsen, Peder


Sir
Department of State April 23d. 1802
Your letter of the 12th inst. preceded by that of January 16th has been duly received. The case of the Mercator, which is the subject of both, having been referred with many other subjects to the Attorney General, some time elapsed before I could avail myself of the benefit of his observations, and as an apology for the subsequent delay, I must ask you to accept the pressure of business incident to the present Season, with some adventitious circumstrances [sic], which have contributed to the same effect.
According to the usual course, injuries committed on aliens as well as citizens, ought to be carried in the first instance at least, before the tribunals to which the aggressors are responsible; in these the facts can be best investigated, and the points on which the question depends, be most fully brought into view. In the case of the Mercator, it is the more proper, that this course should be pursued, as the circumstances stated in the documents give so imperfect a view of it. Notwithstanding the absence of Captain Maley a resort of this kind can be effected by proper instructions to an Attorney of the United States, which will be given as soon as you shall be pleased to signify the district in which you wish the judicial proceeding to be instituted.
In the mean time, as it may be made an eventual question, distinct from the conduct of Captain Maley, how far the capture of the Mercator, whilst in the custody of the American prize-master and flag, by a British armed ship the General Simcoe, ought to make the United States rather than Great Britain, liable to the Danish claimants, the most candid consideration will be given to whatever observations you may please to make, with a view to shew that under such circumstances, the law and usage of nations justify the pursuit of redress against the United States, instead of the positive authors of the injury. By that law and the usage authorized by it, the decisions of the President will be scrupulously guided. &c. &c. Accept, Sir, the sincere esteem and consideration With which I have the honor to be &c
(signed)   James Madison
 

   
   Tr (DNA: RG 46, Transcribed Reports and Communications from the Executive, vol. 4). Marked “(Extract).” Enclosed in JM to the Senate, 30 Mar. 1810 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:292).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:400–401.



   
   For Levi Lincoln’s opinion in the case of the Mercator, see his letter to JM of 11 Mar. 1802.


